department of the treasury internal_revenue_service washington d c tax exempt ane government entities division uniform issue list jun dr t ef la tn hhh hhh hh th hah legend taxpayera taxpayerb ira w ira x ira y ira z financial_institution a financial_institution b amount amount date iah he the hhh hah hhh hha hhh tah hha hhh hhh th hhi hr hhh page date date dear hhh hhh this is in response to your request dated date as supplemented with correspondence dated date and date in which you request a waiver of the 60-day rollover period contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that on date she received a distribution of amount from ira w taxpayer b age distribution of amount from ira x taxpayers a and b assert that their failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a debilitating medical_condition taxpayers a and b assert that amount and amount have not been used for any purpose represents that on date he received a taxpayer a represents that she was the owner of ira w an individual_retirement_arrangement maintained at financial_institution a on her behalf taxpayer b represents that he was the owner of ira x an individual_retirement_arrangement maintained at financial_institution a on his behalf taxpayer a represents that on date she received a distribution of amount from ira w with the intent of rolling it over into another ira at financial_institution b taxpayer b represents that on date he received a distribution of amount from ira x with the intent of rolling it over into another ira at financial_institution b on date taxpayer a was stricken with a debilitating bacterial infection necessitating visits to physicians on several occasions just prior to the end of the 60-day rollover period and several days after the rollover period ended taxpayer b represents that he was the primary caregiver for taxpayer a and was preoccupied with her care and transporting her to visits with physicians during the 60-day rollover period and was therefore unable to complete the rollover within the 60-day period on date less than a week after the end of the 60-day rollover periods for amount and amount taxpayer a and taxpayer b deposited amount and amount in ira y and ira z respectively with each account established with the intent of qualifying as an ira under sec_408 of the code based on the facts and representations taxpayer a and taxpayer b request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount and amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross nn page 2g income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred haf page the information presented and submitted by the taxpayers including but not limited to a documented physician’s opinion is consistent with the assertion that their inability to complete timely rollovers was due to the medical incapacity of taxpayer a and taxpayer b’s preoccupation with her care therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira w and amount from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount and amount which were deposited into ira y and ira z respectively will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling contact at please address all correspondence to se t ep ra t2 sincerely yours deniz i badsthe donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc fh th hhh
